DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “29” has been used to designate both rim (Figure 5 and page 9, line 19) and slot (Figure 5 and page 9, line 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the reference to claim 1 should be deleted from page 1, line 20, as the claims change throughout prosecution of the application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cox et al. (US-6234421). Regarding Claim 1, Cox et al. discloses an arrangement 100 for unwinding a cable wound onto a spool made up of a central drum 112 and two side flanges 122,126, the arrangement comprising at least one independent stand 134 comprising a protrusion (162 of 136) for fastening 5the independent stand to at least one retaining orifice (formed by 124) of a side flange of the spool, at least one adapter bushing 130 to be disposed between said protrusion of said independent stand and said at least one retaining orifice of one of the side flanges of the spool (see particularly Figures 5-6), said at least one adapter bushing being 10configured to removably fasten said independent stand to said one of the side flanges of the spool (see particularly Figures 5-6) (Figures 1-8).

Regarding Claim 2, Cox et al. discloses the adapter bushing comprises a body with a first connecting end (at 150) configured to be removably fastened to said protrusion and a second connecting end (at 146) configured to be 15removably fastened to said at least one retaining orifice of the side flanges (Figures 1-8).

Regarding Claim 3, Cox et al. discloses said body forms at the first connecting end an aperture 144 to receive said protrusion, when the adapter bushing is connected to said independent stand, said body further forming at the first connecting end a retention surface (surface of 144) configured to retain said protrusion 20when the adapter bushing is connected to said independent stand (Figures 1-8).

Regarding Claim 4, Cox et al. discloses said protrusion comprises a clipping element 152,152a configured to be clipped on said first connecting end of said adapter bushing, when said protrusion is fitted in the aperture of said adapter bushing (Figures 1-8).

Regarding Claim 6, Cox et al. discloses said body of said adapter bushing comprises at the second connecting end at least one retaining tab 146 configured to be clipped on said side flange at said at least one retaining orifice (Figures 1-8).

Regarding Claim 7, Cox et al. discloses said adapter bushing 5further comprises a bearing outer surface 142 distinct from said at least one retaining tab, said bearing outer surface being configured to provide a close fit cooperation with an inner bearing surface (surface of 124) formed on said side flange so as to bear radial load from the spool (Figures 1-8).

Regarding Claim 8, Cox et al. discloses said body of said adapter 10bushing comprises at the second connecting end at least one locking nib 146 configured to be inserted in at least one locking orifice (between fingers 124) of said side flange to prevent rotation between said adapter bushing and said side flange when the at least one locking nib is inserted in said at least one locking orifice (Figures 1-8).

Regarding Claim 10, Cox et al. discloses a cable unwinding set comprising the arrangement 100 according to claim 1, as advanced above, 20and a spool 112,122,126 having a central drum 112 and two side flanges 122,126, said arrangement comprising two independent stands 134,138 and two adapter bushings 130,132 for removably fastening each of the independent stands to a side flange of the spool (Figures 1-8).

Regarding Claim 11, Cox et al. discloses each side flange comprises a plurality of retaining orifices (between fingers 124,128, respectively) configured to receive an adapter 25bushing (130,132 respectively) for a clipping arrangement 146, said plurality of retaining orifices extending in circular form around a central portion of the side flange (depicted in Figure 5) (Figures 1-8).

Regarding Claim 12, Cox et al. discloses an adapter bushing 130/132 to be disposed between a protrusion (162 of 130/132) of an independent stand 134/138 and a side flange 122/126 of a spool 112,122,126, said adapter bushing being configured to removably fasten said independent stand to said side flange of the spool (depicted in Figures 5-6) (Figures 1-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. in view of Benichou et al. (EP-3333107). Regarding Claim 5, Cox et al. discloses the arrangement according to claim 4, as advanced above, but does not expressly disclose said clipping element is configured to be clipped on said first connecting end, using a key providing the expansion of said clipping element on said first connecting end and configured to be actuated from outside said arrangement.
However, Benichou et al. teaches an arrangement for unwinding a cable wound onto spool made up of a central drum and two side flanges comprising a protrusion 4’ comprising a clipping element 4’A configured to be clipped in an aperture using a key 6’ providing expansion of the clipping element and configured to be actuated from the outside (Figures 1-12 and machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the key of Benichou et al. to easily connect and disconnect the adapter and protrusion in the same manner as Benichou et al. connects and disconnects the spool and protrusion. 

Regarding Claim 9, Cox et al. discloses the arrangement according to claim 1, as advanced above, but does not expressly disclose said independent stand 15bears a support element articulated from an idle position, where said support element is integrated in a corresponding slot formed by said independent stand, to an active position, where the support element is configured to support and lift the spool when resting on a plane.
However, Benichou et al. teaches an arrangement for unwinding a cable wound onto spool made up of a central drum and two side flanges comprising an independent stand 1 bearing a support element 2 articulated from an idle position (depicted in Figure 1), where said support element is integrated in a corresponding slot 3A formed by said independent stand, to an active position (depicted in Figure 3), where the support element is configured to support and lift the spool when resting on a plane (depicted in Figure 3) (Figures 1-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the articulated support of Benichou et al. to the independent stand of Cox et al. to allow the stand to attach to the spool and then lift the spool off a surface for unwinding as taught by Benichou et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619